PER CURIAM.
We affirm all issues raised in this workers’ compensation appeal. In regard to appellant’s point that the judge of compensation claims erred in allowing into evidence the deposition testimony of unauthorized physicians, in violation of section 440.13(5)(e), Florida Statutes (Supp.1994), we note that the parties’ stipulation agreed that “all depositions properly noticed and filed of witnesses, either expert or non-expert, will be stipulated into evidence.” No contention is made that the depositions in question were not properly noticed and filed. Moreover, the law is clear that stipulations of the parties are normally binding, and that it is the policy of law to encourage and uphold stipulations in order to minimize litigation and expedite the resolution of disputes. See Spitzer v. Bartlett Bros. Roofing, 437 So.2d 758, 760 (Fla. 1st DCA 1983).
AFFIRMED.
BARFIELD, C.J., and ERVIN and DAVIS, JJ., concur.